DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection.
	Applicant argues Drummond in view of Guerra, taken either alone or in combination, do not teach or fairly suggest “one or more associated channels with one or more other servers are pre-configured to be corresponding to the first request 
	In response, it is noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI’s decision in Appeal 2009-010851 (for Ser. No. 10/622,876).	In this case, a particular type of data such as “one or more associated channels with one or more other servers..” are considered as non-functional descriptive material. See Ngai 367 F.3d at  1339. These limitations are given only to the extent that different types of data included in a request. The limitations of “one or more associated channels”, “one or more other servers” are not required to give patentable weight (see also Appeal 2009-010851).
	Furthermore, Drummond in view of Guerra also discloses “one or more associated channels with one or more other servers are pre-configured to be corresponding to the first request information” and “determining the request identification result comprises determining whether the associated information includes request information of the one or more associated channels (read on the request comprises channel/broadcaster information/tuning information with channel, etc. for the requested content and one or more servers/websites/VOD server/source identifier that provide or store the requested content, and determining identification result comprises E988: figures 4-5, 26, paragraphs 0084-0087, 0186, 0188, 0192, 0196; Guerra: figures 6A-6C, paragraphs 0016, 0061, 0071, 0135-0137). Therefore, the combination of Drummond with its fully incorporated by references and Guerra discloses all limitations in amended claims 1, 9, 12.
It is also noted that the teaching of “one or more associated channels with one or more other servers are pre-configured to be corresponding to the first request information” and determining request identification result comprises determining whether the associated information includes request information of the one or more associated channels” is well-known in the art. For example, sending a request with channel information and server(s) or source of the requested channel or advertisers that provide advertisement with the selected channel and determining the result based on the requested channel such as whether the channel is authorized to be access by the request.
For the reasons given above, rejection of claims 1-20 are discussed below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Drummond et al. (US 20110078717 A1) in view of Guerra (US 2014/0250471).

Note: all documents that are directly or indirectly incorporated by references in their entireties in Drummond including Ser. No. 11/317,911 (corresponding to U.S 20070157281 – hereinafter referred to as E281), ser. No. 10/105,128 (corresponding to U.S 2002/0174430 –referred to as E430), Ser. No. 11/324,202 (corresponding to U.S 20100153885 –referred to as Yates), Ser. No. 09/332,244 (corresponding to U.S 20030149988 –referred to as E988), Ser. No. 10/927,814 (corresponding to U.S 20050028208 – referred to as E208) (see Drummond: paragraphs 0038, 0044, 0046, 0049, 0051, 0067, 0073) are treated as part of the specification of Drummond (see for example, MPEP 2163.07 (c)). 
	Again, as indicated in the “response to arguments” above, non-functional descriptive material (in this case “one or more associated channels with one or more other servers…” are not required to be given patentable weight. 

Regarding claim 1, Drummond discloses a method implemented by a target server (media content server that stores/provides content – see include, but not limited to, Drummond: figures 4, 10-15b, E281: figures 1, 11b, 12n; E988: figures 27-28), the method comprising: 
determining whether associated information corresponding to first request information sent by a resource distribution server exists when receiving the first request information, wherein the first request information is determined by the resource distribution server based on a first resource request from a terminal, and one or more associated channels with one or more other servers are pre-configured to be corresponding to the first request (determining whether associated information such as user device information such as identifier, name, etc. and/or program information such as title, segment information, time, access code, etc. corresponding to a first request information related to a device or a program sent by a local server or node exists when receiving the first request information for registering a device, recording or retrieving availability of program/segment, wherein the first request information is determined by the local server/node based on a first resource request from a terminal such as user device, one or more associated channels that provide the requested content with one or more other servers/source(s)/websites that provide or store the requested content is pre-configured to be corresponding to the first request information –see include, but not limited to, Drummond: figures 4-5, 9a-15, paragraphs 0067, 0107, 0109, 0134, 0143,  E281: figures 1, 11b, 12n, 13-18, paragraphs 0134, 0171, 0174-0175, 0205, 0208, 0212, 0220-0223, 0227-0229 ; E988: figures 5, 26-28 and discussed in “response to arguments” above); 
determining a request identification result based on the associated information and the first request information when the associated information exists, wherein determining the request comprises determining whether the associated information includes request information of the one or more associated channels (determining a request identification result that the requested content is available/recorded based on the associated information and the request information such as program title/segment identifier, time, etc. when the associated information indicating the program is available/recorded comprises determining whether the associated information includes request information of one or more channel that provide the requested content  –see include, but not limited to, Drummond: figures 4-5, 9-15b, paragraphs 0067, 0107, 0109, 0134, 0143,  E281: figures 1, 11b, 12n, 13-18, paragraphs 0134, 0171, 0174-0175, 0205, 0208, 0212, 0220-0223, 0227-0230 ; E988: figures 5. 26-28 and discussed in “response to arguments” above); and 
 returning the request identification result to the resource distribution server to cause the resource distribution server to return a corresponding resource based on the status of the request (returning result with a list of available program/recorded program to node/local server to cause node/local server to perform an operation of transferring/providing the result program for selection for playback back–see include, but not limited to, Drummond: figures 4-5, 9-15b, paragraphs 0067, 0107, 0109, 0134, 0143,  E281: figures 1, 11b, 12n, 15, paragraphs 0174-0175, 0200, 0205, 0208, 0210, 0212, 0220-0223, 0227-0231; E988: figures 27-28 and discussion in “response to arguments” above).
Ellis further discloses rejecting delivery of content by sending a message based on whether the request identification result is an abnormal request (request from unauthorized device/source - see paragraphs 0155, 0237). However, Ellis does not explicitly discloses to cause the resource distribution server to refuse to return corresponding resource.
Guerra discloses returning request identification result to resource distribution server to cause the resource distribution server to return a corresponding resource or refuse to return the corresponding resource based on whether the request identification result is an abnormal request (providing identification result of requested content to gateway and/or web server  to cause the gateway and/or webserver to return/provide a corresponding resource of requested content or deny/refuse/reject a return/providing of the corresponding resource of requested content based on whether the request identification result provided by the headend and/or web server application 114 is an unauthorized request or the request that is not match with entire/previous request in the database – see include, but are not limited to, figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135). 
In addition to Drummond, Guerra also discloses one or more associated channels with one or more other servers are pre-configured to be corresponding to first request (see for example, figures 6A-6C, associated channel(s) in tuning information with one or more servers/source/URI are pre-configured to be corresponding to a request information), wherein determining result comprises determining whether the associated information includes request information of the one or more associated channels (see include, but not limited to, figures 3-6C, paragraphs 0069, 0071, 0135 and discussion in “response to arguments” above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drummond with the teachings including to cause resource distribution server to refuses to return the corresponding resource as taught by Guerra in order to yield predictable result of preventing/controlling streaming of content to unauthorized devices/users (see paragraphs 0042, 0119).

Regarding claim 2, Drummond in view of Guerra discloses the method of claim 1, wherein the method further comprises: determining that the request identification result is the abnormal request when the associated information does not exist (abnormal request is read on request when the content is unavailable or not stored and therefore the associated information of the requested content does not exist/unavailable – see include, but not limited to, Drummond: figure 11, step 1105, figure 12, step 1203, 13a-13b; E281: paragraphs 0229, 0237; Guerra figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 3, Drummond in view of Guerra discloses the method of claim 1, wherein the associated information includes second request information sent by a resource control server (e.g. associated information includes second request information such as access code, device identifier, program information, etc. send by a controller of user equipment device and/or home network/server  –see include, but not limited to, Drummond: figures 4-5, 9-15b, paragraphs 0067, 0107, 0109, 0134, 0143,  E281: figures 1, 11b, 12n, paragraphs 0174-0175, 0200, 0205, 0208, 0210, 0212, 0220-0223, 0227-0231; E988: figures 27-28; see also Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135), wherein the second request information is determined by the resource control server according to a second resource request from the terminal (second request information is determined by the resource control server for matching/authentication), the first resource request is a request initiated by the terminal according to resource acquisition information, and the resource acquisition information is information returned by the resource control server for the second resource request (resource acquisition information such as location that recorded content, title, time, etc.), and wherein determining the request identification result based on the associated information and the first request information comprises: 
determining whether the first request information matches the second request information (authenticating whether the access code, user device, program information in the request matches with previous provided access code, previously registered device, or previously stored/available program - see include, but not limited to, Drummond: figures 9, figure 10, item 1005-1006, figure 12 (items 1002, 1004), 13a (steps 1302-1304), figure 13b (steps 1312-1314), 14-15b, paragraphs 0067, 0107, 0109, 0134, 0148,  E281: figures 1, 11b, 12n, paragraphs 0011-0012, 0185, 0186, 0193, 0205-206, 0208, 0210, 0220-0223, 0230-0231, 0235; E988: figures 27-28; see also Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135); determining that the request identification result is the abnormal request when the first request information does not match the second request information (e.g., program is unavailable, device is not registered or not authorized for downloading or playback the content, etc. - see include, but not limited to, Drummond: figure 11, step 1105, figure 12, step 1203, 13a-13b; E281: paragraphs 0229, 0237; see also Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 4, Drummond in view of Guerra discloses the method of claim 3, wherein the second request information comprises multiple parameters, wherein determining whether the first request information matches the second request information comprises: determining that the first request information does not match the second request information when at least one parameter mismatch exists (see include, but not limited to, Drummond: figure 11, step 1105, figure 12, step 1203, 13a-13b, paragraphs 0113, 0115, 0117, 0128, 0134, 0138, 0144; E281: paragraphs 0229, 0237; Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 5, Drummond in view of Guerra discloses the method of claim 1, wherein determining the request identification result based on the associated information and the first request information comprises: determining that the request identification result is the abnormal request if at least one piece of associated information does not match the first request information, when a plurality of pieces of associated information corresponding to the first request information exist (see include, but not limited to, Drummond: figure 11, step 1105, figure 12, step 1203, 13a-13b, paragraphs 0113, 0115, 0117, 0128, 0134, 0138, 0144; E281: paragraphs 0229, 0237; Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 6, Drummond in view of Guerra discloses the method of claim 1, wherein determining the request identification result based on the associated information and the first request information comprises: determining temporal order information of a plurality of pieces of associated information and the first request information when the plurality of pieces of associated information corresponding to the first request information exist; and determining that the request identification result is the abnormal request when the temporal order information does not match a target temporal order (determining time order information of plurality of pieces/segments for segment that are available and unavailable - see include, but not limited to, Drummond: figures 7a-7b, 9a-9b, figures 11-13b, paragraphs 0113, 0115, 0117, 0128, 0134, 0138, 0144; E281: figures 13-18, paragraphs 0199-0200, 0229, 0237; Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 7, Drummond in view of Guerra discloses the method of claim 4, wherein the parameters comprise at least one of information related to the corresponding resource (e.g., address/location that store/provide the requested content), effective time information related to the second resource request (start/end or available time), temporal order information related to the second resource request, user information related to the second resource request, and terminal information related to the second resource request (see include, but not limited to, Drummond: figures 7a-7b, 9a-9b, figures 11-13b, paragraphs 0113, 0115, 0117, 0128, 0134, 0138, 0144; E281: figures 13-18, paragraphs 0199-0200, 0229, 0237; see also Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 8, Drummond in view of Guerra discloses the method of claim 3, wherein the resource acquisition information comprises an address used to obtain the corresponding resource (address/location of the source device, broadcast website, that provide the content – see include, but not limited to, Drummond: figures 9a-9b, 16, paragraphs 0067, 0089; E281: figures 12p, 14, 15, paragraphs 0133, 0171, 0178, 0199, 0202, 0230; Guerra: figures 1, 2b, 6A, 6C).  

Regarding claim 9, limitations of one or more computer-readable storage media that correspond to the limitations of method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Drummond in view of Guerra discloses one or more non-transitory computer readable storage media storing executable instructions that, when executed by one or more processors of a resource distribution server, cause the one or more processors to perform acts comprising:  
determining request information corresponding to a resource request when receiving the resource request from a terminal, and pre-configuring one or more associated channels to correspond to the request; 
 sending the request information to a target server, to cause the target server to determine a request identification result according to the request information and associated information by determining whether the associated information includes respective request information of the one or more associated channels; and 
returning a resource corresponding to the resource request or refusing to return the resource based on whether the request identification result is an abnormal request returned by the target server (see similar discussion in the rejection of claim 1 and include, but not limited to, Drummond: figures 4-5, 9-15b, paragraphs 0053, 0067, 0107, 0109, 0134, 0143; E988: figures 5, 26-29; E281: figures 1, 11b, 12n, 13-18, paragraphs 0134, 0171, 0174-0175, 0205, 0208, 0212, 0220-0223, 0227-0230 ; E208: paragraph 0186, E988: 2a-2c, figures 27-28, paragraphs 0077, 0109; Guerra: figures 1, 2b, 6A-6C, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 10, Drummond in view of Guerra discloses the non-transitory one or more computer readable storage media of claim 9, wherein the request identification result comprises the abnormal request, and the method further comprises: starting an abnormality handling for the abnormal request (see similar discussion in the rejection of claim 2 and include, but not limited to, Drummond: figures 7a-7b, 9a-9b, figure 11, step 1105, figure 12, step 1203, 13a-13b; E281: paragraphs 0229, 0237; Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 11, Drummond in view of Guerra discloses the non-transitory one or more computer readable storage media of claim 9, wherein the request identification result comprises a normal request, and the method further comprises: returning the resource corresponding to the resource request to the terminal (normal request is read on the request of match/authenticate or available content- see include, but not limited to, Drummond: figures 9, figure 10, item 1005-1006, figure 12 (items 1002, 1004), 13a (steps 1302-1304), figure 13b (steps 1312-1314), 14-15b, paragraphs 0067, 0107, 0109, 0134, 0148,  E281: figures 1, 11b, 12n, paragraphs 0011-0012, 0185, 0186, 0193, 0205-206, 0208, 0210, 0220-0223, 0230-0231, 0235; E988: figures 27-28; Guerra: figures 1-3, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 12, limitations of an apparatus that correspond to the limitations of the method in claim 1 and/or claim 9 are analyzed as discussed in the rejection of claim 1 and/or claim 9. Particularly, Drummond in view of Guerra discloses an apparatus comprising: 
one or more processors; 
memory; 
a first determination module stored in the memory and executable by the one or more processors to determine whether associated information corresponding to first request information sent by a resource distribution server exists when receiving the first request information, wherein the first request information is determined by the resource distribution server based on a first resource request from a terminal, and one or more associated channels with one or more other servers are pre-configured to be corresponding to the first request information; 
a second determination module in the memory and executable by the one or more processors to determine a request identification result based on the associated information and the first request information when the associated information exists, wherein determining the request information result comprises determining whether the associated information includes request information of the one or more associated channels; and  
38an identification result sending module in the memory and executable by the one or more processors to return the request identification result to the resource distribution server to cause the resource distribution server to return a corresponding resource or refuse to return the corresponding resource based on whether the request identification result is an abnormal request (see similar discussion in the rejection of claim 1 and include, but not limited to, Drummond: figures 4-5, 9-15b, paragraphs 0053, 0067, 0107, 0109, 0134, 0143,  E281: figures 1, 11b, 12n, 13-18, paragraphs 0134, 0171, 0174-0175, 0205, 0208, 0212, 0220-0223, 0227-0230 ; E208: paragraph 0186, E988: 2a-2c, figures 27-28, paragraphs 0077, 0109; Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 13, Drummond in view of Guerra discloses the apparatus of claim 12, wherein the apparatus further comprises: a third determination module in the memory and executable by the one or more processors to determine that the request identification result is the abnormal request when the associated information does not exist (see similar discussion in the rejection of claim 2, Drummond: figures 9a-15b; Guerra: figures 1, 2b, 3, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 14, Drummond in view of Guerra discloses the apparatus of claim 12, wherein the associated information comprises second request information sent by a resource control server, wherein the second request information is determined by the resource control server according to a second resource request from the terminal, the first resource request is a request initiated by the terminal according to the resource acquisition information, wherein the resource acquisition information is information returned by the resource control server for the second resource request (see similar discussion in the rejection of claim 3).  

Regarding claim 15, Drummond in view of Guerra discloses the apparatus of claim 14, wherein the second determination module comprises: a judgment sub-module configured to determine whether the first request information matches the second request information; and 
a first determination sub-module configured to determine that the request identification result is the abnormal request when the first request information does not match the second request information (see similar discussion in the rejection of claim 4 wherein “does not match” correspond to “mismatch exists”; Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 16, Drummond in view of Guerra discloses the apparatus of claim 15, wherein the second request information comprises multiple parameters, wherein the judgment sub-module includes: a second determination sub-module configured to determine that the first request information does not match the second request information when at least one parameter mismatch exists (see similar discussion in the rejection of claim 4; Guerra: figures 1, 2b, 3, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).  

Regarding claim 17, Drummond in view of Guerra discloses the apparatus of claim 16, wherein the parameters comprises at least one of: information related to the resource, effective time information related to the second resource request, temporal order information related to the second resource request, user information related to the second resource request, and terminal information related to the second resource request (see similar discussion in the rejection of claim 7).  

Regarding claim 18, Drummond in view of Guerra discloses the apparatus of claim 14, wherein the resource acquisition information comprises an address used for obtaining the corresponding resource (see similar discussion in the rejection of claim 8).  

Regarding claim 19, Drummond in view of Guerra discloses the apparatus of claim 12, wherein the second determination module comprises: a third determination sub-module configured to determine that the request identification result is the abnormal request if at least one piece of associated information does not match the first request information, when a plurality of pieces of associated information corresponding to the first request information exist (see similar discussion as in the rejection of claim 5).  

Regarding claim 20, Drummond in view of Guerra discloses the apparatus of claim 12, wherein the second determination module comprises: a fourth determination sub-module configured to determine temporal order information of a plurality of pieces of associated information and the first request information when the plurality of pieces of associated information corresponding to the first request information exist; and a fifth determination sub-module configured to determine that the request identification result is the abnormal request when the temporal order information does not match a target temporal order (see similar discussion in the rejection of claim 6; Guerra: figures 1, 2b, paragraphs 0042, 0069, 0071, 0076, 0097-0098, 0135).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Archibong et al. (US 20140068692) discloses sharing television and video programming through social networking.
Yang et al. (US 20140007211) discloses system, method and computer reable recording medium for linking television and smart phone using image authentication key.
Olague et al. (US 20100192180) discloses systems and methods for determining subscription data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
March 21, 2021